IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-91,985-01 & 91,985-02


                      EX PARTE TRACY PAUL TAYLOR, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NO. 1094960-A & 1129516-A IN THE 337TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted in two cases of aggravated sexual assault of a child under 14 and

sentenced to seventy years’ imprisonment on each case. The First Court of Appeals affirmed his

convictions. Taylor v. State, No. 01-07-00801-CR (Tex. App.—Houston [1st Dist.] Jan. 26, 2012).

Applicant filed these applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On March 24, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand these applications to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 16, 2020

Do not publish